
	
		II
		112th CONGRESS
		1st Session
		S. 16
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Choice Restoration
			 Act.
		2.Repeal
			(a)In
			 generalThe following Acts,
			 and the amendments made by such Acts, are repealed:
				(1)The Patient Protection and Affordable Care
			 Act (Public Law 111–148).
				(2)The Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152).
				(b)Effect of
			 lawThe provisions of law amended by the Acts referred to in
			 subsection (a) are restored as if such Acts had never been enacted.
			
